As filed with the Securities and Exchange Commission on June 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2012 Date of reporting period:03/31/2012 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND SEMI-ANNUAL REPORT Dated March 31, 2012 May 15, 2012 Dear Shareholders, We are pleased to present the Semi-Annual report of Concorde Funds, Inc. for the six month period ending March 31, 2012. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a total return of 21.63% during the first half of the fiscal year ending March 31, 2012.The fund held more cash than normal, pending adding to equity holdings, which damped the upside total return by approximately 1.5% during the strong overall market performance during the period while the underlying equities tracked the general market’s performance. Six Months Ended Annualized Annualized Annualized 03/31/2012 1 Year Ending 5 Years Ending 10 Years Ending (Unaudited) 03/31/2012 03/31/2012 03/31/2012 Concorde Value Fund 21.63% -2.02% -3.97% 0.86% Russell 3000 Value Total Return 25.97% 4.30% -0.75% 4.73% S&P 500 25.89% 8.54% 2.01% 4.12% Russell 2000 29.83% -0.18% 2.13% 6.45% Lipper Multi-Cap Value 27.28% 1.47% -0.75% 4.03% Wilshire 4500 28.90% 1.56% 3.53% 7.98% NASDAQ 28.05% 11.75% 5.67% 5.60% The broad appreciation enjoyed across most equity indices during the first half of the fiscal year generally offset the sharp selloff that occurred in the late summer of 2011.The recovery consisted of a fairly steady increase over the period that included almost all broad market sectors.As typically occurs in these phases of an equity market, the more economically sensitive groups outperformed what are usually considered defensive industry stocks. The negative divergence in the appreciation performance for the fund vs. the listed market indices can be attributed to the following.Underweighting in the following sectors impacted performance negatively:energy, capital goods, media, retailing and technology hardware.In addition, the fund maintained between 5-10% of assets in cash reserves which impacts performance negatively vs. indices which are essentially fully invested.From a positive perspective, either position overweight or outperformance added to relative returns from the following:retailing (investment outperformance), household products, healthcare equipment, insurance and software and services. A review of individual sector and security performance for the period reflects the general rally that occurred.Sectors that exceeded the Fund’s total return of 21.63% include energy, capital goods, media, retailing, food beverage and tobacco, household products, healthcare equipment, software and services, and technology hardware. Within these groups a few holdings had smaller single digit percentage gains.Canadian Oil Sands underperformed the energy group as discounts for Canadian oil sales prices and concerns over production costs weighed on investors.CAE continued it business recovery from the recession, but worries about defense business budgets were expressed. We believe tightening budgets should increase the CAE defense business as they offer a more cost advantageous alternative for training.General Mills’ stock lagged in the food group primarily because of the defensive nature of its products.Oracle rose in the low single digits as it consolidated earlier gains.The company’s business results continue to progress satisfactorily. Individual names that outperformed within the better sectors are as follows.Penn West Petroleum and Devon Energy both rose significantly despite gradually weakening commodity prices.We have subsequently sold Penn West in order to lessen energy exposure.Titan International rose significantly as the market recovered from the August-September 2011 drop.Walt Disney Co. rallied as business results continue to advance well despite the tepid U.S. recovery.Performance in the cable network business and theme parks has been good.The lone retailing holding of the fund, Lowes Companies, rallied as their results have begun to firm and investors recognize the potential leverage if consumers only modestly increase home maintenance and repair/remodel projects.There are definite signs that this is beginning to occur.AB-Inbev rose as reported results were good and investors begin to realize the potential for dividend increases and other capital projects as the company returns to modest debt levels after the Anheuser Busch acquisition.Fortune Brands Home & Security, a new holding, rose modestly after initial purchase as signs of modest improvement in the repair/remodel, residential and multi-family residential markets have begun to appear.Fortune has remained profitable even during the worst of the housing crisis, and has shrunk their cost structure; however, remains positioned to increase profit meaningfully even in a modest recovery.HCA Holdings, another new holding as of last August, rose as investors recognized the current and potential earnings prospects despite the uncertain healthcare environment that currently exists. In software and services, Corelogic, Fiserv, and Microsoft all rose significantly.Corelogic recovered a large percentage of the drop incurred earlier in 2011 before we sold the position.The company solicited either a buyout or major capital transaction which focused investors on the value of its market positions despite recent disappointing results.Microsoft and Fiserv rose as their franchise positions and steady results continue to be attractive to wary equity investors.Lastly, in the technology hardware and equipment group, both of the fund’s holdings — Agilent Technologies and EMC Corp. — rallied with the market.Business results for both have been good in the lackluster business recovery. Agilent, through its life science divisions and EMC through its VMware subsidiary, both appear to have large divisions with continued extraordinary growth prospects. Individual stock performances included in the remaining industry and sector groups that are worthy of note are as follows.PotashCorp contributed a single digit gain as concern over 2012 demand tempered enthusiasm.Potash is the dominant world suppler of potash along with meaningful reserves of nitrogen and phosphate and long term demand for agricultural products projects excellent prospects.Waste Management, which we repurchased in the 2011 correction, rose low double digits.The three transportation holdings produced mixed results as Knightsbridge Tankers fell during the first half on weaker day rates in the oil and dry goods shipping markets.Union Pacific and UPS both rose in excess of the fund gains as results reported continued to be very good. Hanesbrands rose about the same as the fund as prospects continue to brighten from international growth and debt reduction, tempered by near term cotton input price increases.Abbott Labs and 2 Johnson & Johnson both rose during the period.Johnson & Johnson is beginning to move forward from disappointing quality controls problems of the past two years and Abbott has announced a split of the company into two more logical product groups, and this appears to have investors focusing on the intrinsic value that we see.Bank New York Mellon contributed a gain, however we sold the position as other new investments possessed better risk reward relationships in our view.Lastly, AON and Travelers Companies both rose as business results were steady. We believe upside is good for both the insurance brokers (AON) and property and casualty (Travelers) industries when a more firm pricing environment likely evolves over the next several years. In summary, the last 12 months represents a volatile period in a longer term trend of recovery from the declines during the global financial crisis.The most recent six months strong performance essentially offset declines during the first six months of the last year. General negative sentiment seems to be focused primarily on the short term with some lingering concerns over intermediate risks in the developed markets.In markets like the current environment, we believe a focus on investing in businesses that have solid longer term performance expectations is the prudent approach to balancing risks and returns. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR March 31, 2012 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of March 31, 2012. 4 FUND EXPENSES (Unaudited) As a shareholder of the FUND, you incur two types of costs: (1) transaction costs and exchange fees; and (2) ongoing costs, including management fees and other FUND expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the FUND and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended March 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the FUND’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the FUND’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the FUND and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs or exchange fees.While the FUND does not currently assess sales charges, redemption or exchange fees, other funds do, and those costs will not be reflected in their expense tables.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Ending Account Expenses Paid During Period* – Value – 10/1/11 Value – 3/31/12 Six Months Ended 3/31/12 Actual Hypothetical (5% return before expenses) * Expenses are equal to the FUND’s annualized expense ratio of 2.17%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period ended March 31, 2012). 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES March 31, 2012 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 89.33% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. Penn West Petroleum Ltd. (b) DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Aon Corp. DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. HOME CENTERS Lowe’s Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) LINE-HAUL RAILROADS Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2012 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. $ % MEDICAL LABORATORIES Quest Diagnostics, Inc. MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. PETROLEUM REFINERIES ConocoPhillips Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Abbott Laboratories Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. (a) TOTAL COMMON STOCKS(Cost $6,925,391) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2012 (Unaudited) Fair Percent of Shares Value Net Assets SHORT-TERM INVESTMENTS - 9.37% INVESTMENT COMPANIES Fidelity Institutional Money Market - Select Class, 0.17% (d) $ % First American Prime Obligations Fund- Class Y, 0.00% (d) The STIC Prime Portfolio - Institutional Class, 0.12% (d) TOTAL SHORT-TERMINVESTMENTS (Cost $1,030,048) Total Investments(Cost $7,955,439) - 98.70% Other Assets in Excess of Liabilities - 1.30% TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) ASSETS Investments in securities, at fair value (cost $7,955,439) $ Cash Receivables Investment securities sold Fund shares sold Dividends Interest Prepaid expenses Other assets TOTAL ASSETS LIABILITIES Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Six Month Period Ended March 31, 2012 (Unaudited) Investment income Dividends (net of foreign taxes withheld of $2,881) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT INCOME REALIZED GAIN AND UNREALIZED APPRECIATION FROM INVESTMENTS Net realized loss on investments in securities ) Net increase in unrealized appreciation on investments in securities NET GAIN FROM INVESTMENTS NET INCREASEIN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2012 Year Ended (Unaudited) Sept. 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS — NET (Note 3) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including accumulated net investment income (loss) of $21,453 and $0, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Six Months Ended March 31, Year ended September 30, (Unaudited) PER SHARE DATA(1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total income (loss) from investment operations ) ) ) Less distributions: Distributions from net investment income — ) Distributions from net realized gains — — — ) ) ) Total distributions — — — ) ) ) Net asset value, end of period $ TOTAL RETURN % %) % %) %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets % %) %) %) % % Portfolio turnover rate 8
